Citation Nr: 1220706	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of an injury to the legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri. 

This matter was previously before the Board in February 2011, at which time it was remanded for further development.  In February 2011, the Board also remanded the issue of service connection for a low back disability for further development, to include a VA examination.  Following the requested development, the Appeals Management Center (AMC), acting on behalf of the RO, granted service connection for a lumbar spine condition and assigned a 20 percent disability evaluation in a February 2012 rating determination.  As this is the grant of the full benefit sought on appeal, the Board will no longer address this issue.  

As to the residuals of an injury to the legs, the Board notes that while the requested examination was performed and an opinion was given as to whether any current leg disorder was related to service, the rationale supplied along with the opinion was based, at least in part, upon information concerning another individual, not the Veteran, which had been associated with the claims folder.  Unfortunately, this matter must once again be remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In its February 2011 remand, the Board noted that the Veteran had combat exposure during his service.  The Board stated that although the presumption of an injury during combat in service was acknowledged, there still had to be medical evidence etiologically linking the Veteran's residuals of an injury to the legs, if any, to his service.  It observed that 38 U.S.C.A. § 1154(b) could be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  The Board found that the Veteran should be afforded a VA examination to determine nature and etiology of residuals of an injury to the legs, if any. 

The Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of his residuals of an injury to the legs, if any, including whether it was at least as likely as not (i.e., 50 percent or greater probability) that his current residuals of leg injuries, if any, were related to his service in the military, to include any alleged injuries during his period of military service.  The medical basis for the examiner's opinion was to be fully explained with reference to pertinent evidence in the record.  

In conjunction with the Board remand, the Veteran was afforded a VA examination in May 2011.  The examiner indicated that the claims folder was available and had been reviewed.  He stated that upon discussion with the Veteran, the Veteran reported that the only thing he was claiming was his bilateral knees.  The examiner observed that X-rays and testing reported in the claims folder, including an MRI, revealed degenerative arthritis.  

The examiner indicated that based upon the evidence available at that time, it was not likely that the Veteran's knees were related to his period of active service.  In support of his opinion, the VA examiner, at least in part, cited to a statement from the Veteran's private physician, T. W., D.O., wherein he indicated that the Veteran's pathology was permanent in that he may have progressive disability to the knees due to his size and weight.  

However, a review of the records and statements received from Dr. W. reveal that they are related to an individual who has the last name of "Jones" as opposed to the Veteran.  Thus, the records should not have been considered when rendering the requested opinion.  The Veteran's representative, in his May 2012 written argument, also noted the discrepancy and requested that this matter be remanded for an additional VA examination based upon the use of flawed evidence when rendering the requested opinion.  

The records from the other veteran have been removed from this claim file and will be associated with the correct claims file.  The Board apologizes to the Veteran for the confusion.  

Unfortunately, based upon the above, the Veteran must be afforded an additional VA examination, with the examiner again being requested to render an opinion as to the etiology of any current residuals of a leg injury, if found, and its relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current leg/knee disorders.  All indicated tests and studies, including x-rays, are to be performed and all findings are to be reported in detail.  The claims folder, a copy of this remand, and any other pertinent evidence must be made available for review, and the examiner should note such review in his/her examination report.  Following examination, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current leg/knee disorders, if found, are due to any in-service injuries, as described by the Veteran, regardless of whether these injuries are shown or documented in the service treatment records.  Complete rationale for any opinion expressed should be provided.  The examiner's opinion should not be based on whether the Veteran's service treatment records contain documentation or evidence of any form of injury to the legs.  

In setting forth the conclusions, it would be helpful if the examiner would use the following language in his or her opinion, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood.)  The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  Thereafter, readjudicate the remaining claim on appeal.  In view of the Veteran's combat participation, the service connection claim must be adjudicated with consideration of 38 U.S.C.A. § 1154(b).  If the claim is denied, furnish the Veteran and his representative with a supplemental statement of the case, and give them an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


